EXHIBIT 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into effective
as of the 1st day of October, 2006, by and between PIPASA, S.A., a corporation
organized under the laws of Costa Rica (the “Company”), and SAMA INTERNACIONAL
(G.S.) SOCIEDAD ANÓNIMA, a corporation organized under the laws of Costa Rica
(the “Consultant”).

R E C I T A L S

A. The Company believes that the Consultant’s business advice will be extremely
beneficial to the Company and wishes to obtain such advice and the benefit of
the Consultant’s knowledge and experience.

B. The Company desires to retain the services of the Consultant and the
Consultant desires to provide services to the Company, subject to the terms and
conditions set forth in this Agreement.

AGREEMENT

In consideration of the foregoing recitations, the mutual promises hereinafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged hereby, the parties hereto, intending legally to be
bound, hereby covenant and agree as follows:

1. Engagement of Consultant. The Company hereby engages the Consultant and the
Consultant hereby agrees to provide the analytical and consulting services set
forth on Exhibit A hereto, as Exhibit A may be revised from time to time by the
mutual consent of the Company and the Consultant. During the Consulting Term (as
defined below), the Consultant agrees to devote such time as is reasonably
necessary to the business and affairs of the Company to discharge the
responsibilities assigned to the Consultant hereunder with the care an
ordinarily prudent person in a like position would exercise under the
circumstances and to use its best efforts to perform faithfully and efficiently
such responsibilities. The Consultant shall report directly to the Company’s
Executive Committee. The Consultant shall make itself available to meet with the
Company’s Board of Directors upon the reasonable request of the members of the
Company’s Board of Directors. Subject to the foregoing, the Consultant shall
have the discretion with regards to the staffing of the services to be performed
by the Consultant hereunder.

2. Standard for Performance of Duties. For the term of this Agreement and in the
course of discharging its duties pursuant to this Agreement, the Consultant
shall be deemed to be a fiduciary to the Company and, accordingly, owe the
Company the following duties, among others, as such duties are interpreted under
the laws of the State of Delaware: (a) the duty of loyalty; (b) the duty of
care, including but not limited to, the duty to act in good faith with the care
an ordinarily prudent person in a like position would exercise under similar
circumstances in a manner the Consultant reasonably believes to be in the best
interests of the Company; (c) the duty of full and frank disclosure; and (d) and
the duty to avoid self-dealing. The Consultant acknowledges and agrees that the
Company will be relying upon the Consultant to discharge its duties and
obligations in accordance with this Agreement.

 

1



--------------------------------------------------------------------------------

3. Term of Agreement. The term of this Agreement shall commence as of October 1,
2006 (the “Commencement Date”) and shall continue for one year after the
Commencement Date (the “Consulting Term”), subject to earlier termination as
provided herein.

4. Nature of Consulting Relationship. It is agreed and understood by the parties
to this Agreement that, for all purposes, during the Consulting Term, the
Consultant shall serve solely as an independent contractor of the Company and
shall not be an employee of the Company in any capacity. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between the Consultant and Company. As an
independent contractor, the Consultant (a) shall accept any directions issued by
the Company pertaining to the goals to be attained and the results to be
achieved by him, but shall be solely responsible for the manner and hours in
which he will perform his services under this Agreement, (b) shall not be
entitled to any employee or fringe benefits available to employees of the
Company, and (c) shall be solely responsible for the payment of any federal,
state and local taxes applicable to the fees and expenses paid or payable by the
Company in connection with the Consultant’s engagement.

5. Consulting Fee. In consideration for the Services to be provided by the
Consultant pursuant to Section 1 hereof, the Company shall pay a monthly fee to
the Consultant determined in accordance with the terms set forth on Exhibit B
hereto (the “Monthly Fee”). Notwithstanding the foregoing, in no event shall the
Monthly Fee exceed $125,000 per month.

6. Termination. Notwithstanding anything to the contrary contained in this
Agreement, this Agreement may be terminated by the Company, without penalty, at
any time by ten (10) days written notice to the Consultant.

7. Confidentiality. The Company agrees to promptly provide and fully disclose to
Consultant any and all information regarding the Company which Company
reasonably deems pertinent to its engagement hereunder. The Consultant hereby
covenants and agrees with the Company to carefully guard and keep confidential
(i) any and all reports, materials and information, whether written, oral or in
electronic form, furnished by the Consultant to the Company under this Agreement
and (ii) all information concerning the financial, business, business prospects
and any other affairs of the Company or its affiliated companies of which
Consultant shall at any time become possessed. The Consultant will not during or
after the term of this Agreement disclose any such information to any person,
firm or corporation, or use such information for any purpose other than for the
benefit of the Company and with its full knowledge and consent. Consultant
acknowledges that the Company has advised it that the Company does not desire to
acquire from Consultant any secret or confidential know-how or information which
Consultant may have acquired from others. Accordingly, Consultant represents and
warrants that it is free to divulge to the Company, without any obligation to,
or violation of any right of, others, any and all information, practices or
techniques which Consultant will describe, demonstrate, divulge or in any other
manner make known to the Company during the performance of its services
hereunder. All records, notes, papers, sketches, drawings, reports, customer
lists, summaries or abstracts, or any other documentation, regardless of the
medium employed, regarding or relating to the Company’s businesses, any
contemplated future business prospect of the Company or its services and/or
trade secrets which may be in Consultant’s possession or to which it may have
had access shall be and remain the exclusive property of the Company.

 

2



--------------------------------------------------------------------------------

8. No Authority to Bind Company. The Consultant does not and shall not have any
authority to enter into any contract or agreement for, on behalf of or in the
name of the Company, or to legally bind the Company to any commitment or
obligation.

9. Compliance with Laws. The Consultant shall perform all of its obligations and
duties hereunder strictly in accordance with all applicable laws, rules and
regulations.

10. Governing Law; Venue and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of Costa Rica, without regard to the
principles of conflicts of laws.

11. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY: PIPASA, S.A. By:  

/s/ Victor Oconitrillo

Name:   Victor Oconitrillo Title:   President CONSULTANT:

SAMA INTERNACIONAL (G.S.)

SOCIEDAD ANÓNIMA

By:  

/s/ Rolando Cervantes  /  /s/ Henry Zamora

Name:   Rolando Cervantes  /  Henry Zamora Title:   Apoderados

 

4